Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
	

Claims 13-31 are pending and under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the method of claim 11" in the first line of the claim.  
Claims 25 and 26 recite the limitation "the method of claim 12" in the first line of each claim. 
 There is insufficient antecedent basis for these limitations in these claims because claims 11 and 12 are cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Maenaka et al., Takagi et al., Tan et al. and Baret et al.
Claims 13-20, 23 and 27-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maenaka et al. ("Continuous and size-dependent sorting of emulsion .
	 Maenaka et al. teach methods for separating particles and/or droplets comprising using  a device comprising a separation module, i.e. exchange chamber, comprising at least two inlets and at least two outlets, wherein an additional carrier fluid stream is introduced through a second inlet and is in laminar flow  in a channel with the stream comprising particles/ droplets (e.g. entire Maenaka reference and especially Fig. 1, pg. 4406; we applied the PFF method to the size-dependent separation of emulsion droplets using microfluidic channels… such a system will play an important role as a technique to sort droplets in an integrated droplet-base microsystem. In the experiment, we first fabricated a microchannel with three inlets, a T-junction, a pinched segment, a broadened segment, and an outlet, to produce uniform size droplets at the T-junction and observe the droplet behavior. Then, a microchannel with six outlets was designed and fabricated, in order to sort emulsion droplets, which were prepared outside using a conventional homogenizer as in 3rd para, Introduction section, pg. 4406; Experimental section, pg. 4406-4407; Figure 2, pg. 4407).
 Maenaka et al. teach embodiment of generating aqueous droplets in a carrier fluid comprising a surfactant using inlets 1 and 2 and introducing a second carrier fluid stream through inlet 3 into laminar flow to impact the flowpath of the newly formed droplets (e.g. introduction of continuous phase flow from inlet 3 is essential to focus the droplet positions onto the upper sidewall regardless of size as in Behavior of Monodisperse Droplets section, Experimental section, pg. 4406, Figure 2, pg. 4407).
Furthermore, at the time the invention was made, Takagi et al. teach similar devices  for separating particles comprising at least two inlets and at least two outlets, wherein an additional carrier fluid stream is introduced through a second inlet and is in laminar flow  in a channel with the stream comprising particles. Takagi et al. teach separation of particles is facilitated by flow resistance of individual outlet channels(e.g. Entire Takagi reference and especially fig. 1,pg. 779).
Furthermore, at the time the invention was made, Tan et al. teach methods of separating aqueous droplets in carrier oil fluid comprising adjusting carrier fluid flow rates to position a droplet population (e.g. Entire Tan reference and especially Correlating position of liquid thread to control the collection of satellite droplets section, pg. 1181-1182).
 Therefore, as Maenaka et al., Takagi et al. and Tan et al. all teach microfluidic methods of separating flowing entities of interest, it would be prima facie obvious to modify the method of separating droplets as taught by Maenaka et al.  comprising providing a channel comprising laminar flow of the stream comprising the droplets and the stream that impacts droplets positioning to include optimization of parameters of the flow stream that impact droplet 
Therefore, the combined teachings of Maenaka et al., Takagi et al. and Tan et al. teach methods of impacting droplet flow into different outlet channels within a module of a microfluidic device, wherein the method comprises adjustment of parameters of the second carrier flow stream that impacts droplet positioning within the channel.
 Furthermore, at the time the invention was made, Baret et al. teach a method using a microfluidic system comprising providing a first emulsion in a first carrier fluid with a first concentration of surfactant (e.g. FC -40 oil comprising 2.5% Krypton-DMP surfactant) wherein the positions of the droplets within this emulsion are adjusted in a specific manner by introducing  surfactant free oil through inlet channels that reside at 90 degree angles relative to the main channel prior to sorting (e.g. Entire Baret reference and especially Fig. 1, pg. 1851; Factors affecting sorting section, pg. 1856).
Furthermore, Baret et al. teach individual droplets maintain their integrity during subsequent detection and sorting processes (e.g. Factors affecting sorting section, pg. 1856).
Therefore, as Baret et al. also teach a method comprising positioning droplets in a microfluidic module, it would be prima facie obvious to modify the method of optimizing the 
Therefore, the combined teachings of Maenaka et al., Takagi et al., Tan et al. and Baret et al. render obvious the limitations: a method comprising: providing a microfluidic substrate comprising: an exchange chamber, a first and a second inlet channel upstream of the exchange chamber, and a first and second outlet channel downstream of the exchange chamber; flowing a first emulsion comprising a plurality of microdroplets in a first immiscible carrier fluid comprising a surfactant through the first inlet channel into the exchange chamber as a first stream and flowing a second immiscible carrier fluid through the second inlet channel into the exchange chamber as a second stream, wherein the first and second streams form a laminar flow in the exchange chamber; switching the microfluidic droplets from the first stream to the second stream; and flowing the first stream out of the exchange chamber via the first outlet channel and flowing the second stream out of the exchange chamber via the second outlet channel as recited in claim 13.

Therefore, the combined teachings of Maenaka et al., Takagi et al., Tan et al. and Baret et al. render obvious claims 14-18.
Furthermore, as Maenaka et al., Takagi et al. and Tan et al. all teach methods of impacting droplet flow into different outlet channels within a module of a microfluidic device, wherein the method comprises adjustment of parameters of the second carrier flow stream that impact droplet positioning within the channel, the combined teachings of Maenaka et al., Takagi et al., Tan et al. and Baret et al. render obvious claims 19 and 20.
Furthermore, as Maenaka et al., Takagi et al., Tan et al. and Baret et al. all teach methods comprising providing devices wherein inlet channels reside at various angles relative to the main channel, the combined teachings of Maenaka et al., Takagi et al., Tan et al. and Baret et al. render obvious claims 23 and  27-30.
Furthermore, as at least Baret et al. teach a microfluidic method comprising providing an aqueous emulsion in a first carrier oil fluid, the combined teachings of Maenaka et al., Takagi et al., Tan et al. and Baret et al. render obvious claim 31.


Maenaka et al., Takagi et al., Tan et al., Baret et al. and Pamme
Claims 21 and 22 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maenaka et al., Takagi et al., Tan et al. and Baret et al.,  as applied to claims 13-20, 23 and 27-31  above, and further in view of Pamme ("Continuous flow separations in microfluidic devices." Lab on a Chip 7.12 (2007): 1644-1659).
The teachings of Maenaka et al., Takagi et al., Tan et al. and Baret et al. as applied in the previous rejection above are incorporated in this rejection.
	The combined teachings of Maenaka et al., Takagi et al., Tan et al. and Baret et al. render obvious a method comprising providing a device comprising a chamber comprising two inlet channel and two outlet channels, wherein a primary carrier fluid stream comprising droplets is in laminar flow with a secondary carrier fluid stream, and wherein the two carrier fluid streams comprise different surfactant concentrations and wherein the methods comprise adjustment of parameters of the second carrier flow stream that impact droplet positioning within the main channel.
 	However, the combined teachings of Maenaka et al., Takagi et al., Tan et al. and Baret et al. do not expressly teach claims 21 and 22.
 	At the time that the invention was made, Pamme teaches that different microfluidic methods are known in the art that comprise providing devices comprising multiple inlets and outlets and applying conditions to alter the direction of flowing entities of interest to outlet channels. Like Maenaka et al. and Takagi et al., Pamme teaches methods are known in the art comprising altering particle flow path by introducing a secondary carrier fluid flow(e.g. Entire 
Furthermore, Pamme teaches methods are known in the art comprising placing obstacles in particle flow paths to change the direction of individual particles (e.g. Entire Pamme reference and especially Movement around obstacles section, pg. 1648-1650; Fig. 4 and 5,pg. 1649; Electric fields and obstacles section, pg. 1650-1651; Fig. 6 and 7, pg. 1650-1651).
Therefore, as Pamme also teaches methods comprising positioning of flowing entities in a microfluidic module, it would be prima facie obvious to modify the method of optimizing the flowpath of droplets to different outlet channels as taught by Maenaka et al., Takagi et al., Tan et al. and Baret et al. comprising providing a channel comprising laminar flow of a first carrier fluid stream comprising the droplets and a second carrier fluid  stream that impacts droplets positioning  to include positioning flowing entities using obstacles as taught by Pamme as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method comprising switching the flowpath of droplets of interest.
 Therefore, the combined teachings of Maenaka et al., Takagi et al., Tan et al., Baret et al. and Pamme render obvious claim 21.
Furthermore, as Pamme teaches embodiments of devices comprising obstacles in ladder-like orientations (e.g. Fig. 4 and 5,pg. 1649), the combined teachings of Maenaka et al., Takagi et al., Tan et al., Baret et al. and Pamme render obvious claim 22.

Double Patenting
Duplicate Claims
Applicant is advised that should claim 23 be found allowable, claim 27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

U.S. Patent No. 10,837,883
Claims 13-23 and 27-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,837,883 in view of Maenaka et al. ("Continuous and size-dependent sorting of emulsion droplets using hydrodynamics in pinched microchannels." Langmuir 24.8 (2008): 4405-4410; published  17 January 2008);Takagi et al. (Continuous particle separation in a microchannel having asymmetrically arranged multiple branches." Lab on a Chip 5.7 (2005): 778-784.);Tan et al. ("Microfluidic separation of satellite droplets as the basis of a monodispersed micron and submicron emulsification system." Lab on a Chip 5.10 (2005): 1178-1183.),Baret et al.( Lab on a Chip 9.13 (2009): 1850-1858; published 23 April 2009) and Pamme ("Continuous flow separations in microfluidic devices." Lab on a Chip 7.12 (2007): 1644-1659).
Claims 1-22 of U.S. Patent No. 10,837,883 recite methods comprising flowing an emulsion in a first carrier fluid in a main microfluidic channel comprising one or more obstacles and introducing a second carrier fluid to impact positioning of droplets in the emulsion, 
 However, claims 1-22 of U.S. Patent No. 10,837,883 do not expressly teach providing a chamber comprising two inlet channel and two outlet channels  as well as switching droplet flow paths as recited in the instant claims.
 However, these features are known in the art. 
As noted in the rejections above, the combined teachings of Maenaka et al., Takagi et al., Tan et al. and Baret et al. render obvious claims 13-20, 23 and 27-31. Furthermore, the combined teachings of Maenaka et al., Takagi et al., Tan et al., Baret et al. and Pamme render obvious claims 21 and  22.
Therefore, as claims 1-22 of U.S. Patent No. 10,837,883 and the teachings of Maenaka et al., Takagi et al., Tan et al., Baret et al. and Pamme all teach microfluidic methods comprising flowing carrier fluid to impact the positioning of droplets of interest, it would be prima facie obvious to modify the method of claims 1-22 of U.S. Patent No. 10,837,883  and to include the teachings of Maenaka et al., Takagi et al., Tan et al., Baret et al. and Pamme as recited above as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method as recited  by the instant invention.




Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/Primary Examiner, Art Unit 1639